DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US20130008242) in view of Ekholm (US-20150047426).
Regarding claim 1, Sakaguchi discloses wherein the brake (60 including 40) is controlled by a controller (210), wherein an encoder (rotary encoder, paragraph 59) is coupled to the axle and a frame of the encoder is fastened to a motor frame (fig 2, 70) driving the axle of the device in a first rotation direction (s30) when the brake has been turned on (s20) ; driving the axle of the device in a second rotation direction (s40) when the brake has been turned on; measuring a first position angle (s30) of the axle of the device, which follows from driving the axle of the device in the first rotation direction (fig 8), and a second position angle (s50) of the axle of the device, which follows from driving the axle of the device in the second rotation direction, direction; wherein the first and second position angles are measured by the encoder (paragraph 59-60) and determining a clearance of the gear engagement of the brake on the basis of a difference of the first and the second position angles (s60, s70, s80), wherein the device is provided with operating parameters for monitoring the condition of the brake (at least paragraph 60, elements 60, 70,  and 40 including 121/20 and steps s60-s80), including torque of the axle (paragraph 59, lines 1-3 and paragraph 62, lines 1-3, at least 40 including 121/20, wherein torque of the axle 122/20 is directly related to  or part of gearbox 40), and the step of measuring the first position angle and the second position angle of the axle of the device is performed when the torque of the axle reaches a predetermined limit(at least paragraphs 59-62 and steps s30-s60).
	Sakaguchi discloses a rotary encoder as set forth above but lacks to disclose wherein the encoder is an incremental pulse sensor.  Ekholm teaches wherein the position angle of a motor axle is measured using an incremental pulse sensor (paragraphs 133 and 135).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use an incremental pulse sensor to measure the position angle of the axle as it is a well-known method of detecting and measuring high rotation velocities.  Since pulse sensors designed to measure the velocity of a motor, they are also preferable and an easy to install device (Ekholm, paragraph 133).

	Regarding claim 4, Sakaguchi discloses wherein the brake is determined to be malfunctioning (malfunction detected as a worn state through a large backlash (paragraph 61) if within a determined period of time (the period of time being interpreted as the time 40 is held in a non-rotating state until a sequential procedure is terminated) one or more or all limits are not reached (paragraphs 60-61).
	Regarding claim 5, as broadly recited, Sakaguchi discloses wherein the operating parameters further comprise at least rotation speed (at least wherein sensing (s10) rotation of the shaft 20 has been interpreted as one of the operation parameters required in the execution of the control in fig 8).
	Regarding claim 6, Sakaguchi discloses wherein the brake is prevented from being opened while the condition of the brake is being monitored (paragraph 60, the time 40 is held in a non-rotating state until a sequential procedure is terminated).
	Regarding claim 7, Sakahuchi discloses wherein the condition of the brake is monitored at determined time intervals (the period of time being interpreted as the time 40 is held in a non-rotating state until a sequential procedure is terminated).
	Regarding claim 8, Sakahuchi discloses wherein the condition of the brake is monitored remote-controllably (80, wireless communication).
	Regarding claim 9, Sakahuchi discloses wherein the condition of the brake is monitored next during measurement time, which is determined from one or more previously performed brake condition monitoring in which the clearance has been determined (at least in comparison to a measurement taken upon installation (paragraphs 17-18).
	Regarding claim 10, Sakaguchi discloses a brake (60/40) operationally coupled by gear engagement (40) to an axle (20) thereof, whereby turning on the brake prevents the axle from rotating 
Sakaguchi discloses a rotary encoder as set forth above but lacks to disclose wherein the encoder is an incremental pulse sensor.  Ekholm teaches wherein the position angle of a motor axle is measured using an incremental pulse sensor (paragraphs 133 and 135).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use an incremental pulse sensor to measure the position angle of the axle as it is a well-known method of detecting and measuring high rotation velocities.  Since pulse sensors designed to measure the velocity of a motor, they are also preferable and an easy to install device (Ekholm, paragraph 133).
	Regarding claim 11, Sakaguchi discloses an incremental sensor (70) arranged to produce information on a change in a position angle of the axle (figs 2 and 8).
	Regarding claim 12, Sakaguchi discloses wherein the incremental sensor is double-channel (rotary encoder) and a change in the direction of the axle is determined if sequential pulse edges are received from one channel during the time between which no single pulse edge is received in the other channel (at least wherein the rotary encoder senses that the shaft is held in a non-rotating state, paragraph 60). 
Regarding claim 13, Sakaguchi lacks wherein the method of monitoring the brake is for a crane.  Ekholm teaches wherein a pulse sensor is used in order to measure the rotation angle of an axle of a hoisting device being braked (paragraph 152, figs 1, 5, and 7-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of monitoring the brake of Sakaguchi on a crane or hoisting device at least in order to monitor when service is needed (Ekholm, paragraphs 90 and 152-154).

	Regarding claims 19 ad 20, Sakaguchi discloses wherein the control is a frequency control (at least communications device 240, paragraph 62 and 81).
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant has argued that the prior art of record does not disclose or teach a method wherein there is a direct measurement of the torque of the axle, Examiner respectfully disagrees.  As set forth above, it has been interpreted that the torque of shaft 20/121, which is part of gearbox 40, is used as an operational parameter since sensor 70 acquires and measures a rotation angle of said components (at least fig 8).  
Applicant also argues that Sakaguchi does not disclose monitoring the condition of the brake because it senses wear of the gears, Examiner respectfully disagrees.  As presently claimed, claim 1 requires wherein the clearance of the gear engagement of the brake is on the basis of the difference of the first and second position angles (lines 17-18).  In a sense, the instant application also monitors the condition of the brake based on gear wear or clearance.  In other words, the instant application has been interpreted to include the gears as part of the brake.  Sakaguchi has been interpreted in a similar manner since the method of determining a condition is done through equivalent steps and structure. It appears that the arguments with regards to the method are more specific than the limitations set by the claims.
Conclusion
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657